t c memo united_states tax_court lou deserio petitioner v commissioner of internal revenue respondent docket no filed date lou deserio pro_se erin k huss for respondent memorandum opinion gerber judge respondent filed two motions one seeking dismissal for lack of prosecution and the other seeking damages against petitioner under sec_6673 we consider the all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise continued - - merits of those motions this case was scheduled for trial at the court’s phoenix arizona trial session beginning date petitioner failed to appear and respondent filed the above-referenced motions the court by an order dated date directed petitioner to show cause if any why respondent’s motions should not be granted respondent determined that petitioner has deficiencies in and additions to federal_income_tax as follows additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number ' the deficiency and additions to tax amounts at issue differ from the amounts in the notices of deficiency dated date pursuant to the court’s order dated date see supra note background in support of his motions respondent explains that on several occasions petitioner was invited to stipulate the facts in compliance with this court’s rules and pretrial order however petitioner was unresponsive although petitioner answered respondent’s request for admissions he failed to respond to interrogatories or requests for the production of continued indicated documents when petitioner did agree to meet with respondent petitioner did not effectively engage in meaningful preparation of his case for trial as required by this court’s rules and pretrial order respondent points out that in general petitioner was uncooperative and failed to comply with the letter or the spirit of this court’s rules or its pretrial order petitioner assigned his income-generating activities to trusts or other entities by means of transactions that respondent determined lacked economic_substance the notices of deficiency among other adjustments and explanations contain the following explanatory paragraphs concerning petitioner’s business income and his relationship to the trusts since the trust arrangement is a sham with no economic_substance it is disregarded for tax purposes your business income is increased by the gross_receipts of the photo art marketing enterprises trust and photo art publishing trust and decreased by the ordinary and necessary expenses of carrying on those business es xk k alternatively your business income is increased because the photo art marketing enterprise trust and the photo art publishing trust are grantor trusts whose incomes are taxable to you individually petitioner has chosen to attack the commissioner’s and this court’s jurisdiction to delve into his relationship with his trust and has adduced no evidence to show that the substance of the government’s determination is in error petitioner admits in response to respondent’s request for admissions that he transferred his business to the trust s - alternatively it is determined that the attempted assignment of your income to photo art marketing enterprises trust and or photo art publishing trust is not recognized for federal_income_tax purposes and that such income is taxable to you individually since petitioner has sent documents to respondent that contain statements and or that take positions that do not address the substance and merits of respondent’s determination respondent has labeled petitioner’s arguments as frivolous for example petitioner has attempted to revoke his returns or signatures thereon that he had filed with the irs petitioner has continually asserted that the irs and its officers and agents have no authority over him and on one occasion petitioner explained his position regarding his fifth_amendment privilege vis-a-vis the income_tax petitioner has continually refused to submit information to respondent regarding the trusts anda limited_liability corporation petitioner’s tax proceeding has been pending in this court since the date filing of his petition in that petition petitioner alleges that this court lacks subject matter jurisdiction over questions involving related trusts although petitioner’s expression of his position is somewhat elusive his contention appears to be that respondent has no authority to make any determination with respect to petitioner’s trusts or other entities respondent has determined that petitioner’s trust and or other entities are to be disregarded for purposes of - - determining petitioner’s federal_income_tax petitioner contends that such a determination is one that must be made by the judicial branch of government and in particular by an article iii judge apparently petitioner’s premise is that the disregarding of his entities for tax purposes is tantamount to the dissolution of the entities petitioner’s position is without foundation or support for purposes of federal income_taxation respondent may make determinations disregarding the form of the transaction and or that income may not be assigned to another and or that an entity may be ignored or disregarded see 281_us_111 these principles have been extant for more than years petitioner has concocted a theory by which he attempts to attack collaterally the authority of the commissioner to make such determinations in light of established precedent we find petitioner’s theory and reasoning to be wholly without support and frivolous petitioner advances the same reasoning in his argument that judges of this court are without authority and or subject matter jurisdiction to make decisions regarding trusts or other entities this court is statutorily authorized and empowered to make decisions regarding petitioner’s income_tax_liability and whether respondent’s determination to disregard an entity in that context is in error petitioner however has not chosen to -- - attack the merits of respondent’s determination and has refused and or failed to prepare and present any such arguments to this court respondent’s motion to dismiss for lack of prosecution respondent has moved to dismiss this case due to petitioner’s lack of prosecution and for this court to enter a decision that petitioner is liable for deficiencies in and additions to federal_income_tax in the full amounts set forth in the notices of deficiency for and and in reduced amounts for and petitioner does not allege that respondent’s allegations in support of his motions are incorrect in response to respondent’s motions and this court’s order to show cause petitioner merely counters that this court and respondent are without authority to determine or decide any income_tax deficiencies regarding certain entities trusts anda limited_liability corporation petitioner has not complied with this court’s pretrial order that required his preparation of this case for trial including the exchange of information and stipulation of facts petitioner has not cooperated with respondent’s efforts to comply with this court’s rules petitioner did not appear for trial or otherwise offer evidence that would show that respondent’s determination is in error respondent has not been shown to bear the burden with respect to any of the adjustments or determinations contained in - the notices of deficiency wherefore we hold that respondent’s motion to dismiss for lack of prosecution will be granted and a decision entered against petitioner respondent’s motion for damages under sec_6673 under sec_6673 the court may require a taxpayer to pay a penalty not in excess of dollar_figure if it appears that a proceeding was instituted or maintained primarily for delay and or a taxpayer’s position is frivolous or groundless and or a taxpayer fails unreasonably to pursue available administrative remedies respondent contends that petitioner failed to pursue administrative remedies or cooperate in the development of this case and that petitioner has since advanced frivolous positions in documents sent to respondent we have found petitioner’s argument that the commissioner and this court have no authority or jurisdiction to determine and or decide that income of certain entities should be imputed to petitioner to be frivolous taxpayers have been making the same argument for over a decade and other courts have already found such arguments to be frivolous in 898_f2d_455 5th cir affg tcmemo_1989_189 and tcmemo_1989_56 a case involving substantially the same type of determination as was made for petitioner herein the court_of_appeals for the fifth circuit rejected as patently frivolous the taxpayers’ contention that the tax_court had no authority to impute an entity’s income to the taxpayers in addition to sec_6673 penalties imposed by the tax_court the court_of_appeals for the fifth circuit in sandvall v commissioner supra awarded dollar_figure in damages in part because of the taxpayers’ frivolous and meaningless arguments id pincite because petitioner unreasonably failed to avail himself of his administrative remedies and more particularly because petitioner has advanced frivolous arguments we hold that he is liable for a dollar_figure penalty under sec_6673 to reflect the foregoing an appropriate order and decision will be entered
